DETAILED ACTION
Responsive to the claims filed June 8, 2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaff et al (US 2017/0286901).
As per claim 1, Skaff et al teach an imaging device, comprising: 
an imaging unit (see at least fig 1 [100]; inventory monitoring camera system); 
a moving mechanism configured to move the imaging device along a floor (see at least fig 1[110, 114]; moveable base with drive wheels); and 
a processor (see at least fig 1 [120]; electronic control unit) configured to: 
acquire a location of a fixture on the floor and a size of each of a plurality of horizontal shelves of the fixture (see at least paragraphs [0006-0008, 0038-0039, 0093]), 
acquire an acceptable working range of the imaging unit and calculate a traveling route for the imaging device past the fixture for capturing an image of tags attached to each of the horizontal shelves of the fixture such that each tag is in the acceptable working range (see at least paragraphs [0022, 0026]).  
As per claim 2, Skaff et al teach wherein the processor is further configured to group the horizontal shelves into groups and determine a traveling route for each group (see at least paragraphs [0039, 0093, 0094]).  
As per claim 3, Skaff et al teach wherein the processor determines the traveling route for each of the groups (see at least paragraphs [0022, 0026]) so that a distance between the imaging device and the fixture in a first direction is less than a sum of a smallest length of the horizontal surfaces of each group in the first direction and an acceptable upper limit working distance and greater than a sum of a greatest length of the horizontal shelves of each group in the first direction and an acceptable lower limit working distance (non-functional intended use language).  
As per claim 4, Skaff et al teach wherein the processor is further configured to: control the imaging device to capture an image of the tag when the imaging device is moving along the traveling route, and perform image recognition on the captured image and acquire information from the tag (see at least paragraphs [0066-0073]).  
As per claim 5, Skaff et al teach wherein the processor is further configured to: control the moving mechanism to move the imaging device in a direction approaching the fixture, control the imaging device to capture a plurality of images of a tag attached to one of the horizontal shelves when the imaging device is moving towards the fixture, perform image recognition on the captured images, and determine the acceptable working range based on a result of the image recognition (see at least paragraphs [0091, 0114, 0026, 0039, 0093, 0094]).  
As per claim 6, Skaff et al teach wherein the moving mechanism comprises a trolley with wheels and a motor (see at least fig 1).  
As per claim 7, Skaff et al teach a memory that stores the location of the fixture, the size of each of the horizontal shelves, and the acceptable working range (see at least paragraphs [0026, 0032, 0008]).  
As per claim 8, Skaff et al teach wherein the fixture is a merchandise display shelf for a retail location (non-functional descriptive language, however, see at least fig 2).    
As per claim 9, Skaff et al teach wherein the floor is a store floor or a warehouse floor (non-functional descriptive language, however, see at least fig 2).    
As per claim 10, Skaff et al teach wherein the tag is attached to an end face of the horizontal shelves (see at least paragraphs [0066-0073]; tags attached to shelves).    
Claims 11-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMSEY REFAI/              Primary Examiner, Art Unit 3661